.
    -..;   -   .
. . .._




                    La r ue&
                           lauutlooohailnot hareh loor hrr nome
                    plaoedon tho.0ff1e1uBoll08for Tlotorlu lbprr-
                    oontat~tounl.80rad until ho 6? oh@ ohallha*.Pai4
                a.., k    qr    Ohahoao of tho Uoutr bnoutlte Oaa4tt.o of
                                        ott whose namlmtlon hr or ohm.oooko,
                    $‘.    it%%$,.          D&r8        (#no, ), in    iuh    of raid
                    oountloo.'
                    5oet1oa05 of Artlolr8              of oha             Of T.1~0,
                                                                conotitutloR
           D?OVidiO,    ia Dart:
                             -fh@b  iOh tW  Oh 4 1 1
                                                   .M t                  OXOODt   l0
                   .Oth 08~iHp ?Otidq
                                   f i5 th i0
                                            a OIIi$                      a dO
                                                                            p M
                                                                              It0lY
                    lowl or lprqlallw, lthor$s~a(I‘** 1



                                                                                                      .


                  In OpinionRo. @444T, a ooprof +hlohlo w~oli+d,thlo
          dopart~nthold that on alaost      ldratlotirtatuto,  Art1010    bll60,
          ~WEOA’O    &UM3t&tOd @iTit %tOtUt~O  a Dlf      to oountl~o  rlthin
          th.    DODUbtion          bnokoto 48 -‘di                  4@%-4~      1m     mad ob 000.
          99,000,        WO ntil.     and teid,‘b@b#      :.&SiU¶i      80    5&O&      56 of irt&-
          alo S oftthe ~notlt~tlon of Tezao.
                    Pot        nolo.1    the oaae rowon we bWrrr   that 8. B. 1051
          is une0n&t1oaJ.                  At the tlmo pq~~nto worn ib~o'to thr
          Count  Sxreut%V.tr   Uouiait8.e   thr “1a.t    DZ’Ooedim(l t.drnl’oamu”
          was8 L $O?lP5q. Uo o r dliq          to lu8h aoeouothe onlf oountioo
          fallia((rithin     thr pOQUhtiO!l     bFaoket8   de~oTft+ed   ia X.  B. %061
          we?@ Jmfforooa lod Ona          bountlrr, Tehtao‘     uhloh had po ulatloao
          of 150 se1 Ma 15 149 wubltuktr               n8Q.otlr.l~'.ma P64800 for      &*
          the o&o ‘offtoe fkm Xl jwo Go& with a OptiatlOtiof 15&559
          wrro reqoiw4 to pay only on0 40110r. Oaad dates frfm lrtaorou




          nq ulr to
                 od p & ofnly
                            OM                 dollar    lo lD~UOnt mithhrrfroathe             bill
          nor My ruia            reanon 10 oan     oonou+o.
                                                                      -
                                                                          IO



              P’or the ro~o~nootato(l
                                    o& underthe ruthorltlro ret
    forth in oplnloa 80. O-aUT,     w hold aad you are n~~ra$-
    ~hll      ,driord that %. Be 1061 Aoto iOS0 45th La5  P. 5l1,
    ‘.Uh. i   lo Mooa~titutioad     b&q      mpg&t   to 5don   55
i   of   Aolr     21of the 0onotibttloa
                                     of Taao.
i
                                                varytrulyyours
                AU62.2, 1940
                                                     sYRW2 O? l'XXM




                                  , :
                      Q
                                        --